Citation Nr: 1042563	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of 
most major joints, including bilateral knees, ankles, shoulders, 
feet, hands, and back.  

2.  Entitlement to service connection for osteoporosis.  

3.  Entitlement to service connection for a right foot bunion.  

4.  Entitlement to service connection for left foot status-post 
bunionectomy.  

5.  Entitlement to service connection for bilateral cataracts.  

6.  Entitlement to service connection for right leg varicose 
veins, claimed as vein stripping of the right leg.  

7.  Entitlement to service connection for left leg varicose 
veins.  

8.  Entitlement to service connection for right leg deep venous 
thrombosis, claimed as right leg blood clots.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949, 
September 1949 to February 1953, and March 1953 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Denver, 
Colorado, Department of Veterans' Affairs (VA) Regional Office 
(RO).  

In August 2010, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right leg 
varicose veins is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Rheumatoid arthritis was not incurred in service and is not 
causally related to service.    

2.  Osteoporosis was not incurred in service and is not causally 
related to service.  

3.  A right foot bunion was not incurred in service and is not 
causally related to service.  

4.  A left foot status-post bunionectomy, was not incurred in 
service and is not causally related to service.  

5.  Cataracts were not incurred in service and are not causally 
related to service.  

6.  Left leg varicose veins were not incurred in service and are 
not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of rheumatoid arthritis 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection of osteoporosis have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303  
(2010).  

3.  The criteria for service connection of a right foot bunion 
have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection of left foot status-post 
bunionectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection of bilateral cataracts 
have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.  The criteria for service connection of left leg varicose 
veins have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2008 and February 2008 VCAA letters.  In 
both letters, VA informed the Veteran that in order to 
substantiate each claim for service connection, the evidence 
needed to show he had a current disability, a disease or injury 
in service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, both the 
January 2008 and February 2008 VCAA letters to the Veteran 
included the type of evidence necessary to establish the 
disability ratings and effective dates for the disabilities on 
appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records, private 
medical records, and VA outpatient treatment records.  The Board 
notes that the Veteran has asserted that he was treated for his 
claimed disabilities at the Fitzsimons Army Medical Hospital in 
1989.  The National Personnel Records Center (NPRC) responded in 
January 2008 that no records were located from June 1989 to 
December 1989 for the Veteran at Fitzsimons Army Medical 
Hospital.  As of January 2008, the RO concluded that all efforts 
to obtain the Veteran's records from Fitzsimons Army Medical 
Hospital have been exhausted and further attempts would be 
futile.  The Board nevertheless recognizes that it has a 
heightened duty to explain its findings and conclusions because 
of the missing records and to carefully consider the benefit-of-
the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this 
case, the Veteran has been advised of the RO's unsuccessful 
efforts and has been requested to send any pertinent records he 
has in his possession.  In January 2008, the Veteran submitted 
copies of his records from Fitzsimons Army Medical Hospital from 
December 1988 to October 1995.  Thus, the Board concludes the 
VA's heightened duty to assist the Veteran has been satisfied.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims currently on appeals, VA was 
not under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, under 
the statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or persistent 
or recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d).  

Here, the evidence does not suggest that the Veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between the 
disability and service).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the disabilities and his active service.  The RO informed the 
Veteran that he would need medical evidence of a relationship 
between his disabilities and service, and the Veteran has not 
provided such evidence or indicated where such evidence may be 
found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his current disabilities originated 
during his active military service.  At the August 2010 hearing, 
the Veteran testified that he served as a flight engineer during 
his military service.  He explained that he served as sergeant of 
the various aircrafts, and his main duty was to prepare the 
aircraft for takeoff.  Once in the cockpit, the Veteran stated 
that he usually sat in the center seat between the pilot and co-
pilot, and took care of the control switches.  He indicated that 
he sat in a "cramped position" for a minimum of approximately 
six hours to twenty-eight hours, and asserts that this "cramped 
position" caused his current disabilities.  He further added 
that the ultra bright lights illuminating from the cockpit caused 
him to develop cataracts in both eyes.  The Veteran asserts that 
service connection is warranted for his rheumatoid arthritis, 
osteoporosis, right foot bunion, left foot bunionectomy, 
bilateral cataracts, and left leg varicose veins.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for certain "chronic 
diseases" (including arthritis), may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Rheumatoid Arthritis

Review of the service treatment and examination records, to 
include the August 1967 retirement examination record, reveals no 
complaints, treatments, or diagnoses suggestive of rheumatoid 
arthritis, and the August 1967 retirement examination record 
reflects the Veteran's negative histories as to rheumatism or 
arthritis or any other joint problem.  The Board acknowledges 
that the retirement examination record does reflect a clinical 
finding of abnormal lower extremities.  The abnormality referred 
to two surgical scars near the right knee, however; there is no 
indication that the marking was intended to refer to rheumatoid 
arthritis involving the lower extremities.  

In December 1988, The Veteran presented for treatment with a six 
month history of pain and swelling in the hands, wrists, and 
ankles.  After examination and review of X-ray images, the 
Veteran was diagnosed with rheumatoid arthritis.  See December 
1988 Fitzwilliam treatment records.  Subsequent medical records 
reflect continued treatment for rheumatoid arthritis affecting 
most major joints.  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that 
rheumatoid arthritis onset in service or is causally related to 
service.  Initially, the Board notes that the competent and 
probative evidence does not suggest that rheumatoid arthritis 
onset in service or existed continuously since service: the 
service treatment records are silent as to any complaints 
suggestive of rheumatoid arthritis, the August 1967 separation 
examination record documents normal clinical findings and no 
history of symptoms suggestive of rheumatoid arthritis, and the 
earliest evidence (to include history) of symptoms suggestive of 
rheumatoid arthritis dates approximately 22 years after 
separation from service. See Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint 
can be considered as evidence against the claim.). 

The Board notes that the Veteran has reported having flare-ups 
during service, particularly in his feet, and since service, and 
that his spouse has reported that the Veteran's joints would 
bother him throughout their marriage.  See,  e.g., August 2010 
hearing transcript.  Although the Veteran and his spouse are 
competent to report this symptomatic history, this current 
history is inconsistent with previous histories, notably the 
history provided in 1988 -- at the time of initial diagnosis -- 
that the rheumatoid arthritis symptoms had onset approximately 
six months earlier and the negative histories and findings of any 
symptoms suggestive of rheumatoid arthritis at separation.  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).  These inconsistencies in the record 
weigh against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board has weighed the 
statements as to continuity of symptomatology and finds the 
current recollections and statements made in connection with a 
claim for VA compensation benefits to be of lesser probative 
value than the previous histories.  For these reasons, the Board 
finds that the weight of the lay and medical evidence is against 
a finding of continuity of symptoms since service separation.  

Furthermore, the record does not contain any competent evidence 
linking the Veteran's rheumatoid arthritis to service.  The Board 
acknowledges the Veteran's contention that his rheumatoid 
arthritis is the result of his duties in the cockpit of planes in 
service.  As a layperson, however, the Veteran is not competent 
to make such a connection between his service and his rheumatoid 
arthritis.  Thus, based on the absence of evidence an in-service 
occurrence, the length of time between separation and the initial 
diagnosis, and the absence of competent nexus evidence, service 
connection for rheumatoid arthritis must be denied.

Osteoporosis

The service treatment and examination records, to include the 
August 1967 retirement examination record, document no 
complaints, treatments, or diagnoses suggestive of osteoporosis.  
The post-service evidence reflects findings of osteoporosis 
beginning in May 2005 after it was disclosed by a densitometry.  
See May 2005 Arend treatment record.  The records suggest that 
the osteoporosis could be a result of the medications prescribed 
for the rheumatoid arthritis.  See January 2005 Arend treatment 
record.  

After review of the evidence, the Board finds that service 
connection is not warranted for osteoporosis because the 
preponderance of the probative and competent evidence does not 
suggest that osteoporosis onset in service or is causally related 
to service.  Initially, the Board notes that the competent and 
probative evidence does not suggest that osteoporosis onset in 
service or existed continuously since service: the service 
treatment records are silent as to any complaints suggestive of 
osteoporosis, the August 1967 separation examination record 
documents no findings or histories suggestive of osteoporosis, 
and the earliest evidence (to include history) of osteoporosis 
dates approximately 38 years after separation from service.  See 
Maxson, 230 F.3rd. at 1333.  Furthermore, although the Veteran is 
competent to report the existence of symptoms suggestive of 
osteoporosis (i.e. easily broken bones) from service to the 
present, he has not done so.  

The record also does not contain any competent evidence linking 
the Veteran's osteoporosis to service.  Rather, the evidence 
suggests that the Veteran's osteoporosis is the result of the 
medications prescribed for rheumatoid arthritis.  The Board 
acknowledges the Veteran's contention that his osteoporosis is 
the result of his duties in service.  As a layperson, however, 
the Veteran is not competent to make such a connection.  Thus, 
based on the absence of evidence an in-service occurrence, the 
length of time between separation and the initial diagnosis, and 
the absence of competent nexus evidence, service connection for 
osteoporosis must be denied.

Left Leg Varicose Veins

Review of the service treatment and examination records, to 
include the August 1967 retirement examination record, reveals no 
complaints, treatments, or diagnoses suggestive of varicose veins 
in the left leg.  The Board acknowledges that the service 
treatment and examination records reflect findings of varicose 
veins.  Review of all the service medical evidence documents that 
the varicose veins only affected the right leg, however:  there 
is no indication that the varicose veins ever affected the left 
leg, the records dating after the right leg vein stripping in 
1955 all reflect findings of no complications or sequelae, and a 
January 1958 examination record reflects a finding of no varicose 
veins.  The Board notes that the retirement examination record 
does reflect a clinical finding of abnormal lower extremities.  
The abnormality referred to two surgical scars near the right 
knee, however; there is no indication that the marking was 
intended to refer to varicose veins in the left leg.   

The post-service medical records do not reflect any findings of 
varicose veins in the left leg.  

After review of the evidence, the Board finds that service 
connection is not warranted for left leg varicose veins.  
Initially, the Board notes that the record does not include any 
findings of varicose veins in the left leg.  The Veteran is 
competent to report the existence of varicose veins, however; 
thus, the Board will accept the existence of varicose veins in 
the left leg for the purposes of this decision.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  Service connection is still not warranted, however, as 
the preponderance of the competent and probative evidence does 
not suggest that left leg varicose veins onset in service or are 
causally related to service.  Initially, the Board notes that the 
competent and probative evidence does not suggest that left leg 
varicose veins onset in service or existed continuously since 
service: the service treatment records are silent as to any 
complaints suggestive of varicose veins in the left leg, the 
January 1958 examination record reflects a finding of no varicose 
veins, the August 1967 separation examination record documents no 
findings or histories suggestive of varicose veins in the left 
leg, and the earliest history of varicose veins in the left leg 
dates approximately 41 years after separation from service. See 
Maxson, 230 F.3rd. at 1333.  Furthermore, although the Veteran is 
competent to report the existence of varicose veins in the left 
leg from service to the present, he has not done so, and even if 
the Veteran's statements could be interpreted as a history of 
continuity of symptomatology, this current history would be less 
credible and less probative than the aforementioned findings of 
no varicose veins in the left leg during service. 

The record also does not contain any competent evidence linking 
the Veteran's reported left leg varicose veins to service.  The 
Board acknowledges the Veteran's contention that his varicose 
veins are the result of his duties in the cockpit of planes in 
service.  As a layperson, however, the Veteran is not competent 
to make such a connection.  Thus, based on the absence of 
evidence an in-service occurrence, the length of time between 
separation and the initial diagnosis, and the absence of 
competent nexus evidence, service connection for varicose veins 
of the left leg must be denied.

Cataracts

Review of the service treatment and examination records, to 
include the August 1967 retirement examination record, reveals no 
complaints, treatments, or diagnoses suggestive of, cataracts, 
and the August 1967 retirement examination record documents that 
the Veteran denied any eye trouble.  The Board acknowledges that 
a November 1954 service treatment record reflects treatment for 
the left eye, specifically draining as a result of a chalazion of 
the left eye.  A chalazion is not actually an eye disorder, 
however; rather, it affects the eyelid rather than the eye per 
se.  See Dorland's Illustrated Medical Dictionary (31st ed. 
2007).  Thus, the Board finds the service treatment records do 
not suggest the existence of cataracts.  

The post-service medical evidence reflects findings of and 
treatments for cataracts, beginning in January 1993, when the 
Veteran was determined to have cataract changes in both eyes.  
See January 1993 VA treatment record

After review of the evidence, the Board finds that service 
connection is not warranted for cataracts because the 
preponderance of the competent and probative evidence does not 
suggest that cataracts onset in service or are causally related 
to service.  Initially, the Board notes that the competent and 
probative evidence does not suggest that the cataracts onset in 
service or existed continuously since service: the service 
treatment records are silent as to any complaints suggestive of 
cataracts,  the August 1967 separation examination record 
documents no findings or histories suggestive of cataracts, and 
the earliest evidence suggestive of cataracts dates approximately 
26 years after separation from service.  See Maxson, 230 F.3rd. 
at 1333.  Furthermore, although the Veteran is competent to 
report the existence of cataracts from service to the present, he 
has not done so. 

Further, the record does not contain any competent evidence 
linking the Veteran's cataracts to service.  The Board 
acknowledges the Veteran's contention that his cataracts are the 
result of his duties in the cockpit of planes in service.  As a 
layperson, however, the Veteran is not competent to make such a 
connection.  Thus, based on the absence of evidence an in-service 
occurrence, the length of time between separation and the initial 
diagnosis, and the absence of competent nexus evidence, service 
connection for cataracts must be denied.

Bilateral Feet

Review of the service treatment and examination records, to 
include the August 1967 retirement examination record, reveals no 
complaints, treatments, or diagnoses suggestive of bunions in the 
feet, and the August 1967 retirement examination record reflects 
normal clinical findings for the feet and a negative history as 
to foot trouble. 
 
The post-service medical evidence documents normal findings for 
the feet (with the exception of findings suggestive of rheumatoid 
arthritis) until January 2005, when the Veteran reported having a 
bunionectomy on the left foot in 2000.  At that time, X-ray 
images showed that the left foot was status-post bunionectomy.  
There was no evidence of bunions or status-post bunionectomy in 
the right foot.  See, e.g., January 1989 and January 1993 VA  X-
ray reports; January 2005 Arend treatment record.  

After review of the evidence, the Board finds that service 
connection is not warranted for a right foot bunion or left foot, 
status-post bunionectomy.  Initially, the Board notes that the 
record does not include any medical findings of bunion in the 
right foot.  The Veteran is arguably competent to report the 
existence of a bunion in the right foot, however; thus, the Board 
will accept the existence of a bunion for the purposes of this 
decision.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. at 471.  

Service connection is not warranted for either foot, however, as 
the preponderance of the competent and probative evidence does 
not suggest that a right foot bunion or left foot bunion, status-
post bunionectomy, onset in service or are causally related to 
service.  Initially, the Board notes that the competent and 
probative evidence does not suggest that bunions onset in service 
or existed continuously since service: the service treatment 
records are silent as to any complaints suggestive of bunions, 
the August 1967 separation examination record documents no 
findings or histories suggestive of bunions, and the earliest 
evidence, to include history, of bunions dates more than 38 years 
approximately 41years after separation from service.  See Maxson, 
230 F.3rd. at 1333  . 

The Board notes that the Veteran has reported having bunions 
during and since service.  See,  e.g., August 2010 hearing 
transcript.  Although the Veteran is competent to report this 
symptomatic history, this current history is inconsistent with 
previous findings, to include X-ray findings, dating from service 
up to 1993.  Based on the inconsistencies presented in the 
record, the Board finds the Veteran's current history is not 
credible and probative evidence of continuity of symptomatology.  

The record also does not contain any competent evidence linking 
the Veteran's foot disorders to service.  The Board acknowledges 
the Veteran's contention that his bunions were the result of 
service.  As a layperson, however, the Veteran is not competent 
to make such a connection.  Thus, based on the absence of 
evidence an in-service occurrence, the length of time between 
separation and the initial history, and the absence of competent 
nexus evidence, service connection for right foot bunion and left 
foot status-post bunionectomy must be denied.




ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.  

Entitlement to service connection for osteoporosis is denied.  

Entitlement to service connection for right foot bunion is 
denied.  

Entitlement to service connection for left foot status-post 
bunionectomy is denied.  

Entitlement to service connection for bilateral cataracts is 
denied.  

Entitlement to service connection for left leg varicose veins is 
denied.  


REMAND

The Veteran contends that service connection is warranted for his 
right leg varicose veins, status-post vein stripping, and right 
leg deep venous thrombosis. 

Service treatment records reveal that in August 1954, the Veteran 
underwent ligation and stripping of the varicose veins in his 
right leg.  Upon discharge from service, the August 1967 
retirement report of medical examination notes the right leg vein 
stripping for varicosities and states that results thereafter 
were good with no complications or sequelae.  Since his discharge 
from active duty, the Veteran asserts that he has endured 
continuing problems with right leg varicose veins.   

The Board acknowledges that the medical evidence does not reflect 
any findings of varicose veins in the right leg.  The Veteran is 
competent to report the existence of varicose veins, however, and 
based on this competent history and the evidence of in-service 
treatment for varicose veins, an examination with opinion is 
needed to determine whether the currently reported varicose veins 
onset in service or are causally related to service.  The Board 
finds that an opinion is also needed to determine whether the 
Veteran's deep venous thrombosis of the right leg is related to 
service, to include the in-service vein stripping .  See 38 
C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471 (1994).  See also 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for the 
appropriate VA examination to determine the 
nature and likely etiology of the reported 
right leg varicose veins and right leg deep 
venous thrombosis.  The claims file must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review has been accomplished.   

The examiner is requested to address 
whether the Veteran has varicose veins in 
the right leg.  If the Veteran does have 
varicose veins, the examiner should state 
whether it is at least as likely as not  
(i.e., probability of 50 percent) that the 
varicose veins onset in service or are 
causally related to service.  

The examiner is also requested the address 
the deep venous thrombosis in the right 
leg.  The examiner should state whether it 
is at least as likely as not that the deep 
venous thrombosis onset in service or is 
causally related to service, to include the 
in-service vein stripping.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this and discuss why an opinion 
cannot be rendered.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


